FILED
                             NOT FOR PUBLICATION                            AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JORGE EDUARDO JIMENEZ-ARAUJO,                    No. 11-72792

               Petitioner,                       Agency No. A097-911-262

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Jorge Eduardo Jimenez-Araujo, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s decision denying his application for

asylum, withholding of removal, and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      Jimenez-Araujo testified that he worked on a construction projected awarded

to his friend, the son of a government official. He further testified that

unsuccessful construction bidders threatened and harmed him because they were

upset that they did not win the construction project. The record does not compel

the conclusion that these threats or harm, or any future harm Jimenez-Araujo fears,

was or will be on account of a protected ground. See Parussimova v. Mukasey, 555

F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act “requires that a protected ground

represent ‘one central reason’ for an asylum applicant’s persecution”); see also INS

v. Elias-Zacarias, 502 U.S. 478, 482 (1992) (“[T]he mere existence of a

generalized ‘political’ motive underlying [the persecutors’ actions] is inadequate to

establish . . . the proposition that [a petitioner] fears persecution on account of

political opinion, as §101(a)(42) requires.”). We reject Jimenez-Araujo’s

contention that the BIA failed to consider his arguments regarding nexus. See

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (the BIA “does not have

to write an exegesis on every contention”). In the absence of a nexus to a protected




                                            2                                     11-72792
ground, Jimenez-Araujo’s asylum and withholding of removal claims fail. See

Ochoa v. Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005).

      Finally, Jimenez-Araujo failed to raise any substantive challenge to the

denial of his CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues not addressed in the argument portion of a brief are deemed

waived).

      PETITION FOR REVIEW DENIED.




                                         3                                   11-72792